

 
CROSS LICENSE AGREEMENT
 
This CROSS LICENSE AGREEMENT (the “Agreement”) is entered into as of the
Effective Date, by and between IMCOR Pharmaceutical Co., a Nevada corporation
(“IMCOR”), Bristol-Myers Squibb Company, a Delaware corporation (“BMS”), and
Bristol-Myers Squibb Medical Imaging, Inc., a Delaware corporation (together
with BMS, referred to herein as “BMSMI”). IMCOR and BMSMI may be referred to
separately as a “Party” or collectively as the “Parties”.
 
                        WHEREAS, IMCOR and BMSMI each own and control certain
patent rights relating to ultrasound contrast agents and ultrasound imaging;
 
                        WHEREAS, IMCOR desires to obtain a non-exclusive license
under such BMSMI patent rights as set forth in this Agreement;
 
WHEREAS, BMSMI desires to obtain a non-exclusive license under such IMCOR patent
rights as set forth in this Agreement;
 
WHEREAS, each Party desires to cross license certain patent rights to the other
Party and to engage in the other transactions as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the covenants,
acknowledgements and representations contained in this Agreement, the Parties
hereby agree as follows.
 
Article I
Definitions
 
1.  Definitions. The terms in this Agreement with initial letters capitalized,
whether used in the singular or plural, shall have the meaning designated below
or, if not designated below, the meaning as designated in places throughout this
Agreement.
 
(a)  “Affiliate” shall mean any entity which controls, is controlled by, or is
under common control with a Party. An entity is deemed to be in control of
another entity (controlled entity) if such company directly or indirectly owns
50% or more in nominal value of the issued equity share capital of such other
company, or 50% or more of the shares entitled to vote upon the election of: (i)
the directors, (ii) persons performing functions similar to those performed by
directors, or (iii) persons otherwise having the right to elect or appoint (a)
directors having the majority vote of the Board of Directors, or (b) other
persons having the majority vote of the highest and most authoritative directive
body of such other company.
 
(b)  “BMSMI Patent Rights” shall mean the following patents and patent
applications in the Territory Controlled by BMSMI or its Affiliates: (i) all
patent applications pending as of the Effective Date that claim, describe or are
directed to the Field; (ii) all patents that have issued or issue from any
patent application described in the foregoing clause (i) that claim, describe or
are directed to the Field; and (iii) all patent applications and patents, that
claim, describe or are directed to the Field, that claim priority to any patent
application or patent under the foregoing clauses (i) or (ii), or that claim
priority to any patent application or patent to
 



    1  

--------------------------------------------------------------------------------

 


[****] Represents material which has been redacted pursuant to a request for
confidential treatment pursuant to Rule 24B-2 under the Securities Exchange Act
of 1934, as amended.
 

which any patent application or patent under the foregoing clauses (i) or (ii)
claims priority. BMSMI Patent Rights include, but are not limited to, the
patents listed on Exhibit A hereto.

 
(c)  “BMSMI Product” shall mean any ultrasound contrast agent used for
enhancement of ultrasound imaging; provided that BMSMI Product shall not include
any product that is [****]. BMSMI Product includes DEFINITY®.
 
(d)  “Confidential Information” shall mean all information received by a Party
from or on behalf of the other Party pursuant to this Agreement that is
designated confidential at the time the information is disclosed, subject to the
exceptions set forth below.
 
(e)  “Control” or “Controlled” means, with respect to any Patent Right, the
possession (whether by ownership or license) by a Party or its Affiliates of the
ability to grant to the other Party the license as provided herein, without
violating the terms of any agreement or other arrangement with any Third Party
as of the Effective Date.
 
(f)  “Effective Date” shall mean the last date on which both Parties hereto have
executed this Agreement.
 
(g)  “Field” shall mean contrast enhancement of diagnostic ultrasound imaging,
including ultrasound imaging and/or ultrasound contrast agents, including
without limitation the formulation, composition, use, and/or methods of making
and using ultrasound contrast agents.
 
(h)  “IMCOR Patent Rights” shall mean the following patents and patent
applications in the Territory Controlled by IMCOR or its Affiliates: (i) all
patent applications pending as of the Effective Date that claim, describe or are
directed to the Field; (ii) all patents that have issued or issue from any
patent application described in the foregoing clause (i) that claim, describe or
are directed to the Field; and (iii) all patent applications and patents, that
claim, describe or are directed to the Field, that claim priority to any patent
application or patent under the foregoing clauses (i) or (ii), or that claim
priority to any patent application or patent to which any patent application or
patent under the foregoing clauses (i) or (ii) claims priority. IMCOR Patent
Rights include, but are not limited to, the patents listed on Exhibit B hereto.
 
(i)  “IMCOR Product” shall mean any ultrasound contrast agent used for
enhancement of ultrasound imaging; provided that IMCOR Product shall not include
(i) any product that is [****], or (ii) any Targeted Agent. IMCOR Product
includes IMAGENT®.
 
(j)  “Option Products” shall mean any one or more of the following BMSMI
products in development: [****] (a [****] agent targeted to [****],[****] (a
[****] agent targeted to [****],[****] (a [****] agent targeted to [****]), and
[****] (a [****]agent targeted to [****]). 
 
(k)  “Patent Rights” shall mean either the IMCOR Patent Rights or the BMSMI
Patent Rights, as the context requires.
 



    2  

--------------------------------------------------------------------------------

 

[****] Represents material which has been redacted pursuant to a request for
confidential treatment pursuant to Rule 24B-2 under the Securities Exchange Act
of 1934, as amended.




(l)  “Securities Purchase Agreement” means the agreement to be executed by the
Parties concurrently with the execution of this Agreement, that sets forth the
rights, preferences and privileges with respect to the Series A Convertible
Preferred Stock to be purchased by BMSMI in accordance with Article VI hereof.
 
(m)  "Targeted Agent" shall mean any ultrasound contrast agent that includes a
[****] for a specific organ, tissue or receptor.
 
(n)   “Territory” shall mean all countries of the world.
 
(o)   “Third Party” shall mean any person or entity other than IMCOR or BMSMI or
their respective Affiliates.
 
Article II  
Grant of Intellectual Property Rights
 
1.  IMCOR hereby grants BMSMI and its Affiliates a non-exclusive, irrevocable,
fully-paid, perpetual license and immunity from suit under the IMCOR Patent
Rights to develop, make, have made, use, sell, and/or offer to sell BMSMI
Products in the Territory. BMSMI shall have the limited right to grant
sublicenses as follows: (a) BMSMI shall have the right to grant sublicenses
under the license set forth in the first sentence hereof to any entity to make,
use, sell or offer to sell DEFINITY without IMCOR’s prior approval, including
without limitation to Yamanouchi Pharmaceutical Co., Ltd. (or its successor)
with respect to Japan; and (b) BMSMI shall have the right to grant any other
sublicenses (in addition to clause (a)) under the license set forth in the first
sentence hereof solely on a product-by-product basis in connection with the
license to a Third Party of rights to develop and/or commercialize a specific
BMSMI Product (other than DEFINITY) that is being developed and/or
commercialized by BMSMI, subject to IMCOR’s prior written approval, such
approval not to be unreasonably withheld. For clarification, in the event of the
grant of such a permitted sublicense with respect to a specific BMSMI Product,
the sublicensed rights are granted solely with respect to the specific BMSMI
Product and shall not apply or extend to any other product of such Third Party.
 
The license rights granted hereunder to BMSMI shall extend to BMSMI’s
distributors, manufacturers, sales agents, exporters, and importers solely with
respect to activities (i) authorized by and for the benefit of BMSMI or its
Affiliates and (ii) directly related to the manufacture, sale, distribution,
exportation, and importation of BMSMI Products for and under the direction of
BMSMI or its Affiliates as agents of BMSMI or its Affiliates, and not for their
own accounts. BMSMI distributors, manufacturers, sales agents, exporters, and
importers shall have no direct rights under this Agreement, are not third party
beneficiaries of this Agreement, and shall have no right or ability to enforce
any provision of this Agreement.
 
2.  BMSMI hereby grants to IMCOR and its Affiliates a non-exclusive,
irrevocable, fully-paid perpetual license and immunity from suit under the BMSMI
Patent Rights to develop, make, have made, use, sell, offer to sell IMCOR
Products in the Territory. IMCOR shall have the limited right to grant
sublicenses as follows: (a) IMCOR shall have the right to grant sublicenses
under the license set forth in the first sentence hereof to any entity to make,
use, sell or offer to sell IMAGENT without BMSMI’s prior approval, including
without limitation to Kyosei Pharmaceutical Co., Ltd. (or its successor) with
respect to Japan; and (b) IMCOR shall have the right to grant any other
sublicenses (in addition to clause (a)) under the license set forth in the first
sentence hereof solely on a product-by-product basis in connection with the
license to a Third Party of rights to develop and/or commercialize a specific
IMCOR Product (other than IMAGENT) that is being developed and/or commercialized
by IMCOR, subject to BMSMI’s prior written approval, such approval not to be
unreasonably withheld. For clarification, in the event of the grant of such a
permitted sublicense with respect to a specific IMCOR Product, the sublicensed
rights are granted solely with respect to the specific IMCOR Product and shall
not apply or extend to any other product of such Third Party.
 



    3  

--------------------------------------------------------------------------------

 


The license rights granted hereunder to IMCOR shall extend to IMCOR’s
distributors, manufacturers, sales agents, exporters, and importers solely with
respect to activities (i) authorized by and for the benefit of IMCOR or its
Affiliates and (ii) directly related to the manufacture, sale, distribution,
exportation, and importation of IMCOR Products for and under the direction of
IMCOR or its Affiliates as agents of IMCOR or its Affiliates, and not for their
own accounts. IMCOR distributors, manufacturers, sales agents, exporters, and
importers shall have no direct rights under this Agreement, are not third party
beneficiaries of this Agreement, and shall have no right or ability to enforce
any provision of this Agreement.
 
3.  For the avoidance of doubt, the foregoing licenses do not grant IMCOR any
rights in DEFINITY or other BMSMI Products, or any generic version thereof, nor
do they grant BMSMI any rights in IMAGENT or other IMCOR Products, or any
generic version thereof.
 
Article III  
Resolution of Intellectual Property Disputes
 
1.  It is the intention of the Parties to hereby resolve and settle any and all
current and potential intellectual property disputes pertaining to the IMCOR
Patent Rights and the BMSMI Patent Rights so as to obtain freedom to market
their respective Products. In that connection, each Party shall:
 
(a)  withdraw and terminate, with prejudice, any pending oppositions, claims or
other actions in any forum brought against the Patent Rights of the other Party
in the United States and all countries foreign to the United States;
 
(b)  refrain from filing any future oppositions or other challenge against the
Patent Rights of the other Party in the United States and all countries foreign
to the United States; and
 
(c)  refrain from filing any requests for interference, reexamination or other
challenge against the Patent Rights of the other Party in the United States and
all countries foreign to the United States.
 
2.  In the event an interference is declared by the United States Patent and
Trademark Office (“PTO”), the Parties shall meet and cooperate in good faith to
find a just settlement in a timely and efficient manner consistent with this
Agreement and the requirements of 35 U.S.C. § 135 and other applicable laws and
regulations.
 



    4  

--------------------------------------------------------------------------------

 

[****] Represents material which has been redacted pursuant to a request for
confidential treatment pursuant to Rule 24B-2 under the Securities Exchange Act
of 1934, as amended.




3.  BMSMI and its Affiliates hereby waive and fully release and discharge IMCOR
and its Affiliates from any and all claims, actual and potential, which have
been or could be asserted against IMCOR and its Affiliates for infringement of
the BMSMI Patents within the scope of the license granted hereunder. IMCOR and
its Affiliates hereby waive and fully release and discharge BMSMI and its
Affiliates from any and all claims, actual and potential, which have been or
could be asserted against BMSMI and its Affiliates for infringement of the IMCOR
Patents within the scope of the license granted hereunder.
 
Article IV  
Right of First Negotiation
 
1.  IMCOR shall have a right of first negotiation with respect to any one or
more of the Option Products. At any time during the period ending on the first
anniversary of the Effective Date (the “IMCOR Option Period”), IMCOR shall have
the right to require that BMSMI enter into good faith negotiations to grant
IMCOR an exclusive license on commercially reasonable terms for the U.S. only to
develop and commercialize one or more of the Option Products for use for the
applicable [****] applications (the “RP License”). Such RP License shall include
a signing payment to BMSMI of at least [****] for each product licensed. During
the IMCOR Option Period, BMSMI shall not enter into an agreement or make any
commitment or arrangement with any Third Party with respect to rights
substantially similar to the RP License or which would otherwise interfere with
IMCOR’s RP License or right of first negotiation.
 
2.  IMCOR shall exercise its right of first negotiation by delivering a written
request therefor to BMSMI during the IMCOR Option Period. Upon delivery of such
written request by IMCOR, the Parties shall enter into good faith negotiations
with respect to such RP License for a period of 120 days following such written
request. If IMCOR and BMSMI do not enter into an agreement with respect to such
RP License during such 120 day period, BMSMI will be free to enter into
negotiations with respect to such RP License with any Third Party; provided
that, during the one year period following the end of such 120 day period, BMSMI
shall not enter into an agreement with any Third Party under financial and other
material terms which are in the aggregate less favorable to BMSMI than the terms
[****] without first offering in writing such terms to IMCOR.
 
Article V  
Maintenance of Patent Rights
 
1.  IMCOR and BMSMI shall be solely responsible for the prosecution and
maintenance of their respective Patent Rights; and either Party may cease
prosecution and maintenance of any or all of such Party’s Patent Rights at any
time without obligation to the other Party.
 
2.  Each Party shall have the sole right (but not obligation) to bring and
control, at its own expense, any infringement action against any person or
entity infringing such Party’s Patent Rights, and any recovery realized as a
result of such action shall belong to the Party enforcing its Patent Rights. For
clarification, neither Party shall have any right to enforce the other Party's
Patent Rights against any Third Party.
 



    5  

--------------------------------------------------------------------------------

 

[****] Represents material which has been redacted pursuant to a request for
confidential treatment pursuant to Rule 24B-2 under the Securities Exchange Act
of 1934, as amended.




Article VI
Payments
 
1.   (a)As soon a practicable after the Effective Date, but not more than
10 business days after the Effective Date, BMSMI shall pay to IMCOR a signing
payment of [****].
 
(b)  BMSMI shall purchase 4,500 shares of IMCOR’s Series A Convertible Preferred
Stock for an aggregate purchase price of [****] (which shall not exceed 19.9% of
IMCOR’s outstanding common stock on an as-converted fully diluted basis). In
accordance with the Securities Purchase Agreement, such 4,500 shares of Series A
Convertible Preferred Stock shall be convertible (subject to adjustment for
dilution in accordance with the Securities Purchase Agreement) to 16,666,667
shares of IMCOR Common Stock. Such purchase price will be payable by BMSMI to
IMCOR concurrently with the execution and delivery of the Securities Purchase
Agreement and the issuance and delivery to BMSMI of certificates or other
satisfactory evidence representing such shares of Series A Convertible Preferred
Stock.
 
2.  The payments referred to in Section 1 above shall be made in cash or same
day Federal funds delivered by wire transfer to an account designated by IMCOR.
Concurrently with BMSMI’s payment pursuant to Section 1(b), IMCOR shall deliver
one or more certificates representing fully paid and non-assessable shares of
Series A Convertible Preferred Stock to, or as directed by, BMSMI. At that time,
the Parties will also execute and deliver the Securities Purchase Agreement with
commercially reasonable terms and in a form mutually agreeable to the Parties.
 
3.  Except as provided in this Article VI, no Party shall have any obligation to
make any royalty or other payments to the other Party pursuant to this
Agreement. Each Party shall bear its own costs and expenses, including, without
limitation, its attorney’s fees, relating to any action to be taken or having
been taken in respect to this Agreement.
 
Article VII  
Representations and Warranties
 
1.  Each Party makes the following representations and warranties to the other
Party:
 
(a)  each Party is a corporation duly organized and validly existing and in good
standing under the laws of the state or country in which it is organized and has
all requisite power and authority to enter into and perform this Agreement and
the transactions contemplated hereby and to require its Affiliates to abide by
its terms and conditions;
 
(b)  all requisite corporate action on the part of each Party has been completed
for the authorization of the execution and delivery of this Agreement and the
performance of the transaction contemplated hereunder;
 
(c)  this Agreement is, and such transactions will be, valid and binding
obligations of each Party enforceable in accordance with their respective terms;
and
 



    6  

--------------------------------------------------------------------------------

 


(d)  the execution, delivery and performance of this Agreement and the
consummation of transactions contemplated hereby do not and will not violate the
provisions of any Party’s certificate of incorporation or bylaws or similar
documents or the provisions of any agreements, contracts, note, indenture,
lease, license, permit or other instrument or obligation to which it is a party,
or violate any applicable law, order, rule or regulation.
 
2.  BMSMI hereby represents and warrants that:
 
(a)  BMSMI has the full right, power, and corporate authority to enter into this
Agreement and to make the promises and grant the licenses set forth herein, and
that this Agreement is enforceable against it in accordance with its terms;
 
(b)  BMSMI is the sole owner of all right, title, and interest in and to, or is
the exclusive licensee with respect to, the BMSMI Patent Rights and has the full
right, power and ability to grant the licenses and provide immunity from suit
in, to and for the BMSMI Patent Rights in the Field as set forth in this
Agreement;
 
(c)  BMSMI is not a party to any agreement or other binding commitment or
obligation of any kind, the terms of which (i) conflict with the covenants and
obligations of BMSMI under this Agreement or the rights granted by BMSMI to
IMCOR under this Agreement or (ii) diminish limit, or impair the rights granted
by BMSMI to IMCOR in this Agreement or the ability of BMSMI to perform its
covenants and obligations under this Agreement; and
 
(d)  BMSMI will not after the Effective Date enter into any agreements,
contracts or other arrangements with others that would be inconsistent with or
in conflict with or in derogation of IMCOR's rights and licenses under this
Agreement or BMSMI's obligations under this Agreement.
 
3.  IMCOR hereby represents and warrants that:
 
(a)  IMCOR has the full right, power, and corporate authority to enter into this
Agreement and to make the promises and grant the licenses set forth herein, and
that this Agreement is enforceable against it in accordance with its terms;
 
(b)  IMCOR is the sole owner of all right, title, and interest in and to the
IMCOR Patent Rights and has the full right, power and ability to grant the
licenses and provide immunity from suit in, to and for the IMCOR Patent Rights
in the Field as set forth in this Agreement;
 
(c)  IMCOR is not a party to any agreement or other binding commitment or
obligation of any kind, the terms of which (i) conflict with the covenants and
obligations of IMCOR under this Agreement or the rights granted by IMCOR to
BMSMI under this Agreement or (ii) diminish limit, or impair the rights granted
by IMCOR to BMSMI in this Agreement or the ability of IMCOR to perform its
covenants and obligations under this Agreement; and
 
(d)  IMCOR will not after the Effective Date enter into any agreements,
contracts or other arrangements with others that would be inconsistent with or
in conflict with or in derogation of BMSMI's rights and licenses under this
Agreement or IMCOR's obligations under this Agreement.
 



    7  

--------------------------------------------------------------------------------

 

[****] Represents material which has been redacted pursuant to a request for
confidential treatment pursuant to Rule 24B-2 under the Securities Exchange Act
of 1934, as amended.

 




4.  BMSMI represents and warrants to IMCOR that as of the Effective Date, BMSMI
and its Affiliates do not have the right, or the right to grant licenses to
others, to make, use or sell any Targeted Agents, under the following BMSMI
Patent Rights: [****]; and all foreign counterparts thereof.
 
5.  No Party makes any warranties or representations, either express or implied,
and no Party shall have or assume any liability or responsibility whatsoever
with respect to:
 
(a)  the design, manufacture, use, marketing, warranties, or sale or other
disposition by the other Party of the other Party’s Product, even if the other
Party’s Product makes use of any inventions claimed in the Patent Rights of the
first Party;
 
(b)  the scope, validity or enforceability of its Patent Rights;
 
(c)  whether the exercise by the other Party of the rights granted hereunder
will infringe patents or other intellectual property rights owned by Third
Parties.
 
6.  No Party shall have any liability or responsibility whatsoever for damage to
property or personal injury caused by the other Party’s Products.
 
7.   EXCEPT AS SPECIFICALLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT.
 
Article VIII
Duration
 
1.  Term. The term of this Agreement shall commence on the Effective Date and
shall continue until the expiration of the last to expire of the Patent Rights;
provided, that in no event shall this Agreement terminate prior to the
expiration of all time periods regarding IMCOR’s right of first negotiation set
forth in Article IV above.
 
2.  Bankruptcy. The Parties expressly agree that in the event any Party becomes
a debtor under Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the
“Bankruptcy Code”), this Agreement shall constitute an executory contract,
subject to the provisions of 11 U.S.C. § 365. The Parties further expressly
agree and acknowledge that under this Agreement, each Party “is a licensor of a
right to intellectual property” for the purposes of 11 U.S.C. § 365(n), and that
in the event one Party becomes a debtor under the Bankruptcy Code, the other
Party, as licensee, shall be entitled to all of the protections set forth and
contained in 11 U.S.C. § 365(n).
 
3.  Survival. The expiration of this Agreement shall not affect the Parties’
rights and obligations under any RP License, the terms of the Series A
Convertible Preferred Stock or the Securities Purchase Agreement related thereto
as described in Section 2 of Article VI, and the confidentiality obligations in
Article IX, which shall survive termination hereof in accordance with their
respective terms.
 



    8  

--------------------------------------------------------------------------------

 


Article IX
Confidentiality
 
1.  Except as expressly provided herein, the receiving Party shall keep
confidential and shall not publish or otherwise disclose to any Third Party and
shall not use for any purpose other than to perform the activities contemplated
by this Agreement any Confidential Information furnished to it by the disclosing
Party pursuant to this Agreement, except to the extent that it can be
established by the receiving Party by competent proof that such Confidential
Information (a) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure; (b) was generally
available to the public or otherwise part of the public domain at the time of
its disclosure to the receiving Party; (c) became generally available to the
public or otherwise part of the public domain after its disclosure and other
than through any act or omission of the receiving Party in breach of this
Agreement; (d) was lawfully disclosed to the receiving Party by a Third Party,
provided that such Third Party is not under a confidentiality obligation with
respect to such Confidential Information to the disclosing Party; (e) was
independently developed by the receiving Party without reference to the
disclosing Party’s Confidential Information as evidenced by written
documentation; (f) is required to be disclosed by a Party (A) to any
governmental or other regulatory agency, including, without limitation, the U.S.
Food and Drug Administration, as necessary to obtain authorization to conduct
clinical investigations or to market products to the extent necessary to obtain
such authorization, or (B) to its permitted sublicensees in order to practice
under the sublicense granted thereto, provided that such sublicensees agree to
be bound by equivalent confidentiality obligations as are contained in this
Agreement; or (g) is required to be disclosed by either Party to comply with
applicable law, governmental regulation or court order, provided that if a Party
is required to make any such disclosure of the disclosing Party’s Confidential
Information, it will give reasonable advance written notice to the latter Party
of such disclosure and will use reasonable efforts to secure confidential
treatment of such information prior to this disclosure (whether through
protective orders or otherwise). The existence and the terms and conditions of
this Agreement that the Parties have not specifically agreed to disclose
pursuant to Section 2 and Section 3 below shall be considered Confidential
Information of both Parties. Either Party may disclose such terms to a bona fide
potential investor, investment banker, acquiror, merger partner or other
potential financial partner, and their attorneys and agents, provided that each
such person to whom such information is to be disclosed is informed of the
confidential nature of such information and has entered into a written agreement
with the Party requiring such person to keep such information confidential.
 
2.  Securities Filings. In the event either Party proposes to file with the
Securities and Exchange Commission or the securities regulators of any state or
other jurisdiction a registration statement or any other disclosure document
which describes or refers to this Agreement under the Securities Act of 1933, as
amended, the Securities Exchange Act, of 1934, as amended, or any other
applicable securities law, the Party shall notify the other Party of such
intention and shall provide such other party with a copy of relevant portions of
the proposed filing not less than ten (10) business days prior to such filing
(and any revisions to such portions of the proposed filing a reasonable time
prior to the filing thereof), including any exhibits thereto relating to the
Agreement, and shall use reasonable efforts to obtain confidential treatment of
any information concerning the Agreement that such other Party requests be kept
confidential, and shall only disclose Confidential Information which it is
advised by counsel is legally required to be disclosed. The Party receiving
notice shall respond with any comments within five (5) business days after
receipt of such notice and failure to do so shall be deemed acceptance of the
disclosure as proposed in the notice. No such notice shall be required under
this Section 2 if the substance of the description of or reference to this
Agreement contained in the proposed filing has been included in any previous
filing made by the either party hereunder or otherwise approved by the other
Party.
 



    9  

--------------------------------------------------------------------------------

 


3.  Publicity. Upon execution of this Agreement, the Parties shall issue the
press release announcing the existence of this Agreement in the form and
substance previously agreed to in writing by the Parties. Any announcements or
similar publicity with respect to this Agreement shall be agreed upon between
the Parties in writing in advance of such announcement.
 
Article X
Miscellaneous
 
1.  No Other Rights. Neither Party shall have any obligation to transfer any
know-how, materials, technology or information to the other Party or to perform
any research, manufacturing or other services under, or in connection with, this
Agreement, except as expressly set forth herein or in any RP License.
 
2.  Notices. All notices or communications required pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given upon the date of
receipt if delivered by hand, international overnight courier, confirmed
facsimile transmission, or registered or certified mail (return receipt
requested, postage prepaid) to the following addresses or facsimile numbers:
 

(a)   For IMCOR:

 
 

IMCOR Pharmaceutical Co.
6175 Lusk Boulevard
San Diego, CA 92121
Fax: 858 410-5161
Attn.: Taffy Williams, Chief Executive Officer

    
    

With a copy simultaneously sent to Jack DeFranco at the same address

 
 



    10  

--------------------------------------------------------------------------------

 


(b)   For BMSMI:

 

Director, Business and Commercial Development
Bristol-Myers Squibb Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, Massachusetts, USA 01862
Facsimile: 978-671-8355




With copy to:

 

Vice President & Senior Counsel, Corporate Development
Bristol-Myers Squibb Company
P.O. Box 4000
Route 206 and Province Line Road
Princeton, New Jersey, USA 08543-4000
Facsimile: 609-252-4232



3.  Governing Law. The Parties agree that this Agreement shall be governed by
the laws of the State of New York without reference to conflict of laws
principles.
 
4.  Entire Agreement. This Agreement, including all Exhibits attached hereto and
all documents delivered concurrently herewith, set forth all the licenses,
covenants, promises, agreements, warranties, representations, conditions, and
understandings between the Parties hereto and supersede all prior agreements and
understandings between the Parties relating to the subject matter hereof, none
of which prior agreements and understandings shall have any force or effect,
provided however, that the obligation under the confidential disclosure
agreements entered into between the Parties before the Effective Date shall
continue in full force and effect with respect information disclosed between the
Parties prior to the Effective Date.
 
5.  Severability. In the event that any provision of this Agreement shall, for
any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof and
the Parties shall negotiate in good faith to modify the Agreement to preserve
their original intent in a valid and enforceable manner.
 
6.  Amendment; Waiver. This Agreement may be amended, supplemented, or otherwise
modified only by means of a written instrument signed by both Parties. Any
waiver of any rights or failure to act in a specific instance shall relate only
to such instance and shall not be construed as an agreement to waive any rights
or fall to act in any other instance, whether or not similar.
 
7.  Assignment. This Agreement shall be binding upon each of the Parties and
their respective successors and permitted assigns. This Agreement may not be
assigned or otherwise transferred, nor, except as expressly provided hereunder,
may any right or obligation hereunder be assigned or transferred, by any of the
Parties without the consent of the other Party; provided however, that a Party
may, without such consent assign the Agreement and its rights and obligations
hereunder to an Affiliate, and shall assign its rights and obligations under
this Agreement to any Third Party to whom it sells, transfers or assigns (or who
is otherwise the successor to such Party) all or substantially all of its Patent
Rights or assets related to such Patent Rights. In all events, this Agreement
shall be binding on the Parties successors. Any successor or assignee shall
assume all the rights and obligations of its predecessor or assignor under the
Agreement.
 



    11  

--------------------------------------------------------------------------------

 


In the event of any such permitted assignment of this Agreement by a Party to a
successor entity as a result of any merger, acquisition, by operation of law, or
any similar transaction, the license rights under the Patent Rights granted to
such Party shall not apply or extend to any product of the successor entity that
is being clinically developed, made for commercial distribution or clinical
studies, or marketed by such successor entity prior to such assignment of this
Agreement to the successor.
 
Neither party shall assign, by operation of law or otherwise, any of its Patent
Rights licensed hereunder to a Third Party without such Third Party agreeing to
(1) be bound in writing by the license granted hereunder and other provisions of
this Agreement and (2) provide the other, non-assigning Party to this Agreement
a license and immunity from suit with respect to any patent rights owned,
licensed or controlled by the Third Party, which license and immunity from suit
shall be commensurate in scope with the licenses and immunities from suit
granted in this Agreement.
 
8.  Construction. This Agreement shall be deemed to be the joint work product of
both Parties and shall not be construed against one or the other Party. The
article, section and paragraph headings contained herein are for the purposes of
convenience only and are not intended to define or limit the contents of said
articles, sections or paragraphs. The word “including” (or variations thereof)
shall be construed to mean “including without limitation.”
 
9.  Relationship of the Parties. Nothing herein shall be construed as creating
an employer/employee relationship, agency relationship, partnership or joint
venture. Neither Party shall take any action that purports to bind the other.
 
10.  Use of Trademark and Name. Except as set forth in Article IX, neither Party
shall use the other Party’s name or trademarks, directly or indirectly, without
the prior written consent of the other Party.
 
11.  Exhibits. All Exhibits hereto and referenced herein are hereby made a part
of this Agreement.
 
12.  Counterparts. This Agreement may be signed in counterpart, each of which
shall be deemed to be an original. Signatures shall be provided by facsimile
transmission, with original signatures following by mail.
 



    12  

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned Parties have caused the Agreement to be
executed and delivered by their duly authorized representatives.
 

   
IMCOR Pharmaceutical Co.
 
By:       /s/ Taffy Williams                      
Name:  Taffy Williams              
Title:    President              
Date:                        
 
Bristol-Myers Squibb Company
 
By:      Cory Zwerling                                 
Name: Cory Zwerling
Title:   President           
Date:                                 
Bristol-Myers Squibb Medical Imaging, Inc.
 
By:      Cory Zwerling                            
Name: Cory Zwerling
Title:   President          
Date:                                  

 



 



    13  

--------------------------------------------------------------------------------

 


 
[****] Represents material which has been redacted pursuant to a request for
confidential treatment pursuant to Rule 24B-2 under the Securities Exchange Act
of 1934, as amended.

Exhibit A

BMSMI Patent Rights are defined as set forth in Article I of the Agreement, and
shall include, but not be limited to, the following patents and patent
applications:

[****]




    14  

--------------------------------------------------------------------------------

 


 
[****] Represents material which has been redacted pursuant to a request for
confidential treatment pursuant to Rule 24B-2 under the Securities Exchange Act
of 1934, as amended.


Exhibit B



IMCOR Patent Rights are defined as set forth in Article I of the Agreement, and
shall include, but not be limited to, the following patents and patent
applications:


[****]
 

 



    15  

--------------------------------------------------------------------------------

 
